Citation Nr: 1755466	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date for the grant of service connection for posttraumatic stress disorder (PTSD) and schizophrenia earlier than October 29, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

In June 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In December 1998, the Board denied reopening the Veteran's claim for service connection for PTSD.  

2.  The Veteran did not appeal the December 1998 Board decision.

3.  The Veteran submitted a statement on February 24, 1999 which was construed by the RO as a new claim.

4.  In June 1999, the RO denied service connection for PTSD.  

5.  The Veteran submitted a notice of disagreement with this decision in January 2000, and a statement of the case was issued by the RO in March 2000.

6.  The Veteran did not submit a substantive appeal, but his personal testimony at the May 2000 hearing was considered a substantive appeal by the RO. 

7.  Following the hearing, the RO issued a supplemental statement of the case three times and certified the Veteran's claim for service connection for PTSD to the Board in October 2000.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 1999, but no earlier, for the grant of service connection for PTSD and schizophrenia have been met.  38 U.S.C. §§ 1151, 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter discussed the status of the Veteran's appeal and advised him of the manner in which VA determines disability ratings and effective dates.

The Veteran testified at a hearing in June 2017.  VA did not obtain any additional evidence in connection with the claims for earlier effective dates; however, such was not necessary.  Specifically, oftentimes the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

The assignment of effective dates of VA awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C. § 5110 (b)(1) (2012). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151 (a) (2017).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2017).  An informal claim must be written and it must identify the benefit being sought. 

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.

A careful review of the record shows that the Veteran has filed claims several times for service connection for his psychiatric disability over the years and has appealed rating decisions denying his claim.  In the February 2011 rating decision, the RO granted service connection for PTSD and schizophrenia effective October 29, 2002.  The RO noted that October 29, 2002, was the date that the Veteran filed his claim to reopen.  The Veteran contends that the proper effective date should be in 1986.  

By way of background, in July 1995, the Board denied the Veteran's claim for service connection for a psychiatric disability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal this decision to the Court.  Following the issuance of the Board decision, the Veteran filed a new claim for service connection for his psychiatric disability and appealed the RO's rating decision.  In December 1998, the Board denied reopening the claim for service connection for PTSD.  On February 24, 1999, the Veteran submitted a statement explaining that he wished to appeal the decision denying service connection for PTSD.  Despite this, the Veteran did not appeal the Board's December 1998 decision to the Court.  Therefore, the Board's December 1998 decision is considered final and an effective date cannot be assigned prior to that date.  In a June 1999 rating decision, the RO explained that the Veteran's February 1999 statement could not be construed as a valid notice of disagreement because it was a denial by the Board and not the RO.  The RO instead construed the Veteran's statement and the medical evidence submitted as a claim to reopen.  The RO went on to deny the Veteran's claim for service connection for PTSD in June 1999.  The Veteran filed a notice of disagreement with this decision and also asked for a hearing in January 2000.  The RO issued a statement of the case for the issue of entitlement to service connection for PTSD dated in March 2000 and mailed to the Veteran in earlier April 2000.  The Veteran then attended a personal hearing in May 2000.  Following the hearing, the RO issued a supplemental statement of the case.  A statement in lieu of official VA Form 646 was issued by the Veteran's representative in October 2000.  The issue of entitlement to service connection for PTSD was certified for appeal in October 2000.  Following certification to the Board, additional medical evidence and statements were submitted and a supplemental statement of the case was issued three times, in November 2000, January 2001 and March 2002.  Each supplemental statement of the case informed the Veteran he was being provided an opportunity to make any additional comment before his case was placed on the Board's docket.  On October 29, 2002, the Veteran submitted a letter from his psychologist.  The RO found that the date of this letter was the date of the Veteran's claim to reopen.  First, the Board finds that the December 1998 Board decision to be a final decision as it was not appealed to the Court.  The Veteran has not asserted clear and unmistakable error in any prior Board decision.  38 C.F.R. § 20.1400.

Second, the Board finds that the Veteran's February 24, 1999 statement began the current appeal period.  Although no substantive appeal was filed by the Veteran, the RO appears to have considered the Veteran's hearing testimony in May 2000 as his substantive appeal.  The hearing testimony and additional evidence provided by the Veteran was soon followed by a supplemental statement of the case.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Although not for a five year period, VA treated the Veteran's claim for service connection for PTSD as if it were on appeal and issued a supplemental statement of the case three times following the hearing.  The RO also issued a certification of appeal for this issue in October 2000.  The Board does not find that there has been a final RO or Board decision since the February 24, 1999 statement.  The Veteran has continued to pursue his claim since that time.  For these reasons, the Board finds that an effective date of February 24, 1999, is warranted for the grant of service connection for schizophrenia and PTSD.  


ORDER

Entitlement to an effective date of February 24, 1999, but no earlier, for the grant of service connection PTSD and schizophrenia is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


